DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: An electrical cable analysis method, comprising: “detecting a magnetic field outside the electrical cable due to the flow of the electrical current in the electrical cable; measuring at least one value relating to the magnetic field along a cable length of the electrical cable; and analyzing the measured at least one value to obtain information about at least one structural aspect of the electrical cable, the structural aspect comprising a position assumed by the elongated metallic element inside the electrical cable” in combination with all the limitations of claim 1.
Claims 5-15 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 16, prior art does not disclose or suggest: An electrical cable analysis system, comprising: “a detection apparatus configured to detect a magnetic field outside the electrical cable due to the electrical cable from the generated electrical current to provide at least one measured value; and an analyzing device configured to process the at least one measured value to obtain information about at least one structural aspect of the electrical cable, the structural aspect comprising a position assumed by the elongated metallic element inside the electrical cable” in combination with all the limitations of claim 16. 
Claims 17-18 are dependent on claim 16 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868